Citation Nr: 1117659	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for herpes simplex II virus.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2008 the Veteran testified at a personal hearing before a decision review officer at the RO; and in January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.  In addition, in January 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that fibromyalgia had its  clinical onset, increased in severity or is otherwise related to the Veteran's period of active military service.

2.  Resolving all doubt in the Veteran's favor, she contracted the herpes simplex, II virus in service.

3.  A preponderance of the evidence is against finding that migraine headaches had their clinical onset, increased in severity or are otherwise related to the Veteran's period of active military service


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all doubt in the Veteran's favor, herpes simplex, II virus was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Migraine headaches were not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in December 2005 and October 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate her claim, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  In addition, the October 2010 correspondence notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim has been fully developed and re-adjudicated by the agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and medical examination reports, and VA and private treatment records, have been secured.  At her Board hearing it was noted that treatment records from 1983 to 1992 are missing.  The Veteran provided information regarding her unsuccessful attempts to acquire such records, and indicated that any further attempts to acquire the records would be futile.  The claims folder also contains copies of letters from the Veteran to her husband and various articles.  In addition, the Veteran was afforded a personal hearing and a Board hearing.

The Veteran has been provided clinical evaluations of pertinent disability and etiology opinions have been proffered by a VA clinician following a review of the record.  Though formal VA examinations have not been proffered, the evidence in this case is sufficient for adjudicatory purposes.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A(a)(2).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that fibromyalgia and herpes simplex virus, II (HSV) are directly related to her military service and that migraine headaches pre-existed service and were aggravated therein.  The evidence of record shows that at the time of the Veteran's enlistment physical examination in 1978 there were no abnormalities on clinical evaluation.  The Veteran had indicated piles or rectal disease (specifically hemorrhoids) on her medical history report, but the physician noted "No hemorrhoids evident[.]"  Medical examination conducted in service in October 1981 failed to show any history, complaints, treatment, findings, or a diagnosis of fibromyalgia, HSV or migraine headaches.  In March 1982 the Veteran had a gynecological examination which revealed that the vagina was clear and the cervix was without lesions.  In December 1982 the Veteran had a physical examination and the impression was "Normal, healthy young female[.]"  There were no abnormalities noted in the Veteran's Report of Medical Examination for discharge from military service, dated in January 1983.  However, in reporting her medical history at the January 1983 examination, she reported that she had or has had high or low blood pressure, cramps in the legs, piles or rectal disease, and recent gain or loss of weight.  The examining physician noted that she had cramps in her legs while pregnant.  At that time the Veteran had no complaints other than those mentioned.  Specifically, the discharge examination was completely silent for history, complaints, treatment, findings, or a diagnosis of fibromyalgia, HSV, or migraine headaches.


Fibromyalgia

Post-service, private treatment report dated in May 1993 revealed complaints of right upper arm weakness.  The assessment was right arm proximal muscle weakness.  A June 1993 neurological evaluation revealed an impression of right upper extremity pain, most probably musculoskeletal in origin, secondary to underlying straining versus tendinitis.  In October 1993 the Veteran had complaints of left arm achiness proximally along with some weakness which she stated occurs when she holds her arm over her head for a period of time.  The assessment was left shoulder tendinitis.  In February 1995 the Veteran had a neurologic evaluation to evaluate her upper extremity pain and paresthesias.  The impression was that there was no evidence or organic neurologic disease.  It was noted that the electrodiagnostic testing performed was entirely normal.  There was no evidence of a cervicogenic problem.  In March 1995, the Veteran's private physician, Dr. MAG, noted in a medical statement that the Veteran presented in May 1993 with symptoms of right upper arm weakness.  He stated that she definitely had weakness in the muscles in that area along with some mild pain.  She was unable to grasp things with the right hand.  Dr. MAG referred the Veteran to a neurologist who, after evaluation felt that it was not due to proximal muscle weakness.  Dr. MAG further noted that the Veteran's symptoms continued off and on over time up to December 1994 when she was also having some muscle fasciculations.  There was no diagnosis mentioned.  In January 1996 the Veteran reported to Dr. MAG that she developed some right shoulder pain.  The assessment was right shoulder capsulitis versus bursitis.  A private outpatient request for treatment in October 2002, noted that the Veteran requested to be evaluated by a rheumatologist for complaints of chronic diffuse anthralgia, upper back pain, and knee and elbow pain.  A provisional diagnosis of chronic arthralgias was rendered.  

In a March 2008 VA Comprehensive Women's Clinic notes, it is noted that the Veteran presented with complaints and wanted to build a case for her fibromyalgia as service connected.  It was noted that her fibromyalgia was diagnosed many years after the military, but she states that her symptoms of fatigue and soreness initially occurred while in the military and was treated with vitamins.  Later the symptoms were classified as fibromyalgia.  The Veteran stated that she has no pain unless you touch her in the sore areas.  At that time, she was feeling pain in her left upper arm and it is only sore if it is touched or poked.  The assessment, in pertinent part, was claim for fibromyalgia for service connection being sought.

At her May 2008 personal hearing the Veteran indicated that she believed that the beginning of the fibromyalgia was when she was going home to the barracks from work over the bridge and as she started walking her legs got really painful and would not go.  It took her a long time to get to the top of the bridge.  Hearing Transcript (Tr.), p.6.  

In October 2010 the Veteran visited the Navy Medical Center.  The physician noted that she was there for some VA paperwork completion.  The Veteran reported that she was diagnosed with fibromyalgia in 2002 by a rheumatologist and was prescribed Elavil.  She stated that her symptoms started in 1979 when crossing a bridge (had cramps in her legs).  She also stated that she was running a high speed photocopy machine for three to four months in 1979.  She presented various documents to the physician, which noted that the photocopy machine emitted ozone and nitrogen dioxide and she proposed that the chemicals somehow affected her immune system, leading her to develop fibromyalgia.  She stated that she was also experiencing generalized fatigue and soreness at that time as well.  She also had multiple dental fillings done in 1979 and she suspected that it may have somehow contributed to the development of her fibromyalgia.  Further, in 1979 the Veteran was involved in a motor vehicle accident and she proposed that the muscle trauma/contusion from the accident also contributed to the development of her fibromyalgia.  She developed genital herpes at the same time and thinks that it may also be a factor, since she had read that viral infections may be a factor.  She stated that since everything started in 1979, she suspected that all of those contributed to her development of fibromyalgia.

In his assessment the physician noted that he spent the entire visit reviewing the Veteran's documents and discussing fibromyalgia with the Veteran.  He noted that he told her that he did not doubt that she has fibromyalgia.  However, the issue is whether all the things that happened to the Veteran in 1979 (the motor vehicle accident, genital herpes, exposure to the photocopy machine and dental fillings) are the causes.  The physician explained to the Veteran that to date there are no proven causes of fibromyalgia, which is why there is no cure for it.  It may be due to various factors or maybe some people are genetically predisposed to developing fibromyalgia.  If one were to ask many doctors about what causes fibromyalgia, you will get many different responses.  Therefore, most doctors do not try to cure fibromyalgia, but instead the treatment is to manage the symptoms.  The physician expressed to the Veteran that her evidence is only circumstantial.  Not everyone exposed to dental fillings or the photocopy machine develops fibromyalgia; nor does everyone with genital herpes develop fibromyalgia.  Fibromyalgia is a disease of exclusion, that is, it is a likely suspect once everything else has been ruled out since there are no specific tests for the diagnosis of fibromyalgia.  The physician explained to the Veteran that he could write a letter for her but it would reflect his opinion as earlier stated and therefore it would not be too strong.  The Veteran declined the letter.  

At her Board hearing in January 2011 the Veteran indicated that she has a chemical sensitivity that developed in service from working at photocopy machines that omit ozone and nitrogen dioxide that is a contributing factor to the fibromyalgia.  Tr., pp. 4, 9.  The Veteran stated that she was diagnosed with fibromyalgia in 2002 when she went and requested that a rheumatologist diagnose her.  Tr., p. 29.

The Veteran was seen at a VA outpatient treatment clinic in April 2008.  She brought her medical records for the clinician to review.  The clinician noted that she saw the Veteran in clinic in March 2008 to discuss the Veteran's desire to put in a claim for service connection for fibromyalgia.  It was noted that the Veteran showed pictures to illustrate that she had been in the same room with items made of pressed wood and vinyl, evidence of being given immunizations and evidence of dental visits suggesting she received dental fillings, among other normal work and life exposures.  Additionally it was noted that the Veteran had no clinical records to indicate that she was ever seen for abnormal fatigue or other symptoms while in the military.  The clinician noted that the Veteran presented an article about multiple environmental allergens.  It was noted that none of the papers which the Veteran provided could be used in a nexus letter linking her exposures to conditions that began in the military.  The reasons for this are that:  (1) the exposures the Veteran had were neither unusual nor likely not experienced prior to her military service.  She received her first immunization as an infant.  She likely had dental care prior to her entrance into the military, and office supplies and office furniture are common and not limited to military; (2) The Veteran did not seek medical care for the conditions currently claimed while she was in the military.  Her comments of fatigue are common and normal, unless they were severe and unusual enough to provoke the need of medical attention.  There is no evidence of this in the Veteran's paperwork.  Furthermore, there is no evidence that the Veteran had fibromyalgia while in the military.

In light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against finding that fibromyalgia had its onset in service or was caused by an event or experience in service and the appeal as to this issue is denied.  In this regard, as noted earlier, the Veteran's service treatment records and medical examination and history reports are devoid of a diagnosis of fibromyalgia.  VA clinician in April 2008 noted that there is no evidence that the Veteran had fibromyalgia while she was in the service.  At a March 2008 VA outpatient clinic visit, the Veteran stated that she was diagnosed with fibromyalgia many years after the military, but stated that her symptoms of fatigue initially occurred while in the military and was treated with vitamins and later such symptoms were classified as fibromyalgia.  As indicated by the clinicians who have reviewed her record, none of this points to service as the time of onset of fibromyalgia.  

The Veteran asserts that fibromyalgia was diagnosed by a rheumatologist in 2002.  A 2002 medical request for an evaluation by a rheumatologist lists a provisional diagnosis of chronic arthralgia and not fibromyalgia.  However, the Navy Medical Center physician who evaluated the Veteran in 2010 stated that he did not doubt that the Veteran had fibromyalgia.  Even conceding the Veteran's assertion of a 2002 diagnosis of fibromyalgia, it was made approximately nineteen years following her period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In addition, according to post-service medical records, the Veteran has not been treated for fibromyalgia.  The VA clinician in April 2008 noted that the Veteran was not treated for fibromyalgia.  At her personal hearing the Veteran testified about fibromyalgia that "There isn't really any treatment."  Tr., p.4.  

Despite evidence of a current diagnosis of fibromyalgia and complaints of extremity weakness, fatigue and pain in service, a clear preponderance of the evidence is against a nexus between a claimed in- service disorder and the present disability.  See Davidson, 581 F.3d 1313.  The VA clinician in April 2008, after reviewing the Veteran's medical records, concluded that it could not be determined that fibromyalgia probably or was at least as likely related to the Veteran's military service.  The Board finds that VA clinician in April 2008 reviewed the Veteran's medical records, examined and interviewed the Veteran and provided sound reasoning for her opinion.  Therefore, the Board finds the April 2008 medical examination adequate for evaluation purposes in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Her conclusions are echoed by the Navy physician who pointed out that evidence connecting fibromyalgia to service was circumstantial and he was unable to draft an opinion relating fibromyalgia to service that would "be too strong."

The Board is cognizant that the Veteran maintains that she has had extremity weakness and pain since service and her husband supports her in this.  While the Veteran is competent to report symptoms, matters such as the diagnosis and etiology of fibromyalgia require medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, a diagnosis is based on specialized testing such as radiographic and laboratory studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The claim that the symptoms of extremity weakness and pain began in service is not entirely consistent with the record.  There were no contemporaneous reports of pertinent symptoms and on the Report of Medical History at service discharge, the Veteran claimed to be in good health and specifically denied having or having had lameness, joint pain, neuritis, paralysis, arthritis, rheumatism or bursitis.  She did complain of cramps in the legs when she was pregnant, but no other complaints were made.  It would seem reasonable that she would have complained of pertinent symptoms at that time since she did list several other medical problems.  Even if her complaints of persistent symptomatology since service were credible, this is not equivalent to a diagnosis of fibromyalgia, and clinicians who have reviewed the record in conjunction with her complaints have not been able to conclude that it is as likely as not that fibromyalgia had its clinical onset in service or is otherwise related to active duty.  

Simply stated, fibromyalgia was not shown in service or for many years thereafter.  Moreover, the claims folder contains no competent evidence suggesting that fibromyalgia is related to the Veteran's military service.  Thus, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for fibromyalgia.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Herpes Simplex Virus, II

Prenatal and pregnancy in service treatment records dated in 1982 show the Veteran had a herpes culture that revealed no lesions.  It was also noted that genital herpes was diagnosed three years earlier and no lesions since then.

Post-service, in January 1993, the Veteran had a vaginal examination by a private physician and it was disclosed that there were no lesions about the cervix.  In a March 2008 VA Comprehensive Women's Clinic note, it is noted that the Veteran presented with complaints and wanted to build a case for her genital herpes as service connected.  It was further noted that the Veteran's husband gave her genital herpes while she was in the military.  She does not have any lesions now and she did not have any lesions when she was pregnant while in the military.  It was noted that the Veteran asked for a blood test to show she was exposed to the herpes virus.  Then, she wanted a medical opinion stating it was most likely acquired while in the service.  The assessment, in pertinent part, was claim for herpes for service connection being sought.

VA outpatient clinic report of April 2008 reveals the examining clinician reviewed the Veteran's medical record, which the Veteran provided.  The clinician noted that the Veteran requested a blood test be done to indicate that she had been exposed to the viruses that can cause genital herpes.  The tests were positive and the clinician noted that the positive results can do nothing to establish when the Veteran's breakouts first began.  In addition, she added that the medical records do not help in establishing when breakouts first began.  Further, the clinician noted that there is no evidence that the Veteran had Herpes Genitalis while she was in the military.  Additionally she noted that she could not write that any of the conditions claimed by the Veteran were caused as a result of military service, most likely caused as a result of anything in her military service or at least as likely as not caused by her military service.  Based on evidence presented by the Veteran, the clinician expressed that the conditions the Veteran mentioned were not caused by or a result of military service.  

In October 2010 the Veteran visited the Navy Medical Center.  The physician noted that the Veteran was there for some VA paperwork completion.  The Veteran presented various documents to the physician, which noted that the photocopy machine emitted ozone and nitrogen dioxide and she proposed that the chemicals somehow affected her immune system, leading her to develop fibromyalgia and genital herpes.  

In view of the foregoing, the Board finds that the evidence is in favor of a grant of service connection for HSV.  Service treatment records dated in 1982 show that genital herpes was diagnosed three years earlier and no lesions since then.  VA outpatient clinic report of April 2008 reveals a positive blood test for genital herpes.  Although the examining clinician noted that the positive results can do nothing to establish when the Veteran's breakouts first began and that the Veteran's herpes was not likely caused by her military service, the Board finds that the 1982 treatment record establishes that the Veteran was diagnosed with herpes in 1979 while on active duty.  The Board notes that while the examiner reviewed medical records provided by the Veteran, it appears she did not review the Veteran's service treatment records, specifically the record dated in 1982.  While the Court has held that the mere fact that an examiner did not review the claim file does not render the examination inadequate, See Nieves- Rodriguez v. Peake, 22 vet. App. 295, 204 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008), in the present case, such failure renders the examination unreliable.  The examiner did not have the benefit of seeing and reviewing the 1982 medical document that referenced a diagnosis of herpes in 1979 when the Veteran was on active duty.  Moreover, the Board notes that the examiner's rationale was that there was no evidence that the Veteran had Herpes Genitalis while she was in the military and that simply is not the case.  

The Veteran testified that she was diagnosed with herpes in 1979 while she was in the Navy, which is consistent with the medical evidence of record.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 
diagnosed HSV is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that herpes simplex, II virus was incurred in service.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54- 56 (1990). 

Migraine Headaches

In a treatment note by Dr. MAG dated in November 1996, it was noted that the Veteran has a history for the past year of headaches which are almost always just before her menstrual period, lasting about three to four days.  It was further noted that it is a bilateral gnawing-type pain with some mild photophobia but the Veteran definitely has nausea and some vomiting at times with it and it does not occur any other time of the month.  The diagnosis was atypical vascular headache.  In February 1998 the Veteran reported to Dr. MAG that she had a migraine headache that had been occurring over the past two days.  She reported a history of migraines since childhood usually occurring once or twice a month.  Following examination, the assessment was migraine headaches.  In April 2000 the Veteran was seen by Dr. GML with complaints of acute migraine headache, which she reported having for the past four years.  The assessment was acute and chronic migraines.  Migraine headaches were assessed by Dr. MAG in October 2000 and in May 2001.  In the May 2001 report, it was noted that the Veteran's migraine headaches tend to occur once a month and they are associated with a menstrual period.  It was also noted that this headache is no different from previous headaches that she has had.  A November 2000 ophthalmology examination record shows an assessment of probable migraine headaches.  

VA outpatient clinic report of April 2008 reveals the examining clinician reviewed the Veteran's medical record, which the Veteran provided.  In her rationale the clinician noted that the Veteran was not evaluated and treated for migraine headaches while in the service.  

At her personal hearing the Veteran testified that she had suffered from migraines, which she thought were headaches, since the age of fourteen.  Tr., p. 11  In addition, at her Board hearing, the Veteran indicated that she had migraines prior to service, that were aggravated due to her military service.  Tr., pp. 3, 33.

Based on the evidence of record, the Board finds that service connection for migraine headaches is not warranted.  The overall weight of the evidence does not establish that migraine headaches are the result of the Veteran's military service or that a pre-existing headache disorder was aggravated during service; nor is chronicity of symptomatology established after service.

The Veteran contends that she had migraine headaches prior to entering service, but when examined at entrance into service, there was no mention of a headache disorder of any kind, therefore the Veteran will be considered to have been in sound condition when examined and enrolled for service.  Furthermore, as indicated earlier, service treatment records and service medical examination and history reports are completely negative for any history, complaints, treatment, findings, or diagnosis for headaches during the Veteran's military service.  In fact, on her medical history report at enlistment and separation from service she indicated that she did not have or ever had frequent or severe headaches.  

In November 1996 the Veteran had a diagnosis of atypical vascular headache and later in February 1998, April 2000, October 2000 and May 2001 she was assessed with having migraine headaches.  Although the Veteran has been assessed with having migraine headaches, as indicated she was first diagnosed and treated for a headache disorder post service in 1996, which is approximately thirteen years following her discharge from service.  See Maxson, 230 F.3d 1330, 1333.  
Despite evidence that the Veteran currently has a migraine headaches disorder, the evidence shows that the claimed disorder was not present in service, therefore, there can be no link established between the current disorder and service.  See Davidson, 581 F.3d 1313.  Furthermore, the Veteran has not submitted any competent medical evidence relating her condition to service.  VA clinician in April 2008 noted that the Veteran was not evaluated and treated for migraine headaches while in the service.  

The only suggestion of a link between the migraine headaches and active duty service are lay statements.  The Veteran and her husband are competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, as noted earlier, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  While the Veteran is competent to describe her complaints of headaches, she is not competent to determine whether she had migraine headaches as opposed to tension, vascular or some other headache pathology.  Furthermore, her description of when headaches began, whether they pre-existed service or had their onset after service, are not consistent.  The record shows that the Veteran first complained of headaches post service, in 1996.  At that time, she disclosed that the headaches almost always came before her menstrual period, lasting about three to four days.  They were assessed as vascular headaches.  In 1998, she complained of migraines since childhood.  In April 2000, the Veteran reported migraines for the past four years.  It was also noted in a May 2001 report that the Veteran's migraine headaches tend to occur once a month and they are associated with her menstrual period.  Since there were no reports of headache pathology in service and the Veteran denied that she had or had had headaches in her Report of Medical History at service discharge, her current statements that migraines were aggravated in service are not consistent with the overall record and of little probative value.  Obtaining a medical opinion in this instance would be fruitless since there was no pathology observed in service and the Veteran's own history is unreliable; there would be no basis other than speculation to relate current pathology to service.   

In this case, the competent, credible evidence of record does not link migraine headaches to service, nor is there competent, credible evidence that a pre-existing migraine headaches worsened during service.  Hence, the weight of the evidence is against the claim, and against the grant of service connection for migraine headaches.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.  



ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for herpes simplex II virus is granted.

Entitlement to service connection for migraine headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


